Citation Nr: 1142291	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to March 25, 2010.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which in pertinent part granted service connection for PTSD, with a 30 percent evaluation, effective May 30, 2008.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  From May 30, 2008 to March 25, 2010, the Veteran's PTSD was manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

2.  From May 30, 2008 to March 25, 2010, the Veteran met the percentage requirements for the grant of TDIU and had service connected disabilities that prevented him from engaging in gainful employment for which he otherwise would have been qualified.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not greater, for PTSD are met from May 30, 2008 to March 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).
2.  The criteria for TDIU have been met from May 30, 2008 to March 25, 2010.  38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Evidence

In a June 2008 statement, the Veteran reported that he experienced nightmares and sleep disturbance, severe depression, past thoughts of suicide, social isolation in that he did not like to be around crowds, and unprovoked anger outbursts, which resulted in him being suspended from his job for three days, and almost fired.

In a July 2008 VA examination conducted in response to the Veteran's claim for service connection, he reported that he had been unemployed since March 2006 due to problems with his temper.  He reported specifically that he had threatened to kill people that he worked with and went to anger management.  On mental status examination, he admitted to nightmares two to three times per week, daily intrusive memories, flashbacks, a tendency to isolate himself and avoidance behavior.  He was diagnosed with PTSD and assigned a GAF score of 55 for the preceding year.

In an October 2008 rating decision, the RO granted service connection for PTSD, with a 30 percent evaluation, effective May 30, 2008.  The Veteran appealed this initial rating.

In his February 2009 notice of disagreement, the Veteran argued that he should have received a higher rating because he had suffered from years of stress and depression, nightmares on a regular basis, feelings of no self-worth and frequent suicidal thought, and anxiety attacks.  The Veteran also reported that he had an explosive attitude and severe anger management issues.  He claimed that his anger management issues had a significant negative impact on his employment, in that he had no respect for his peers and management, contemplated destroying the plant where he worked, and was suspended several times and forced to attend anger management to keep his job.  He reported that he finally retired in 2006 to get away from people he wanted to hurt and before he did something stupid.

Personnel records from the Veteran's previous employer show that as early as 1972, he had problems controlling his temper at work, had to be urged to start working, was unable to work cooperatively with others, was insubordinate and did not follow directions from superiors, had anger management issues, had continuous anger outbursts, was verbally abusive to co-workers, and that his co-workers were afraid of him.  The Veteran was specifically given a written reprimand and suspended from work for verbally abusing a co-worker in a hostile and intimidating manner.

Outpatient treatment records from the VA Medical Center in Walla Walla dated from February 2009 to April 2009 show that the Veteran complained of depression; outrageous anger and anxiety, for which he was self-medicating with marijuana; continuous chronic sleep problems; increased nightmares, flashbacks and intrusive memories; and increased irritability due to lack of sleep.  His wife also reported that the Veteran was not very communicative, angry and unable to get along with people socially.  She also reported that he experienced severe anxiety (for which he had been hospitalized) and anger, and that he had threatened to kill people he perceived as a threat.

Treatment records from the Lewiston Outpatient Clinic dated from June 2009 to July 2009 show that the Veteran reported intense anger and irritability in relationships, especially with his wife, and occasional homicidal ideations, which he never acted on.  He received a GAF score of 44 in June 2009.

Outpatient treatment records from the VA Medical Center in Walla Walla show that on March 8, 2010, the Veteran presented with complaints of anger and continuous sleep deprivation even with medication.  He also complained of feeling out of control, panic attacks, uncontrolled weeping, and frequent irritation and anger.  His mood was noted to be depressed and anxious with some irritability.  He was assigned a GAF score of 45, and the examiner noted that his mood was not stable and that he was suffering intense symptoms associated with his PTSD.  
On March 25, 2010, the Veteran made an emergency visit to the Lewiston outpatient clinic with complaints of suicidal and homicidal thoughts increasing in severity.  He also reported increased depression and anger for several weeks prior to his appointment.  The Veteran also reported at that time that he had feelings of physically harming his son, and according to his wife, he had become increasingly volatile and irrational.  He also reported increasing suicidal thoughts, and it was noted that he had recently threatened to shoot himself.  The Veteran also indicated that he was not sure that he could stay in control.  On mental status examination, he appeared depressed, made poor eye contact, gave brief answers, had difficulty concentrating on the conversation, expressed hopelessness and guilt, and was tearful.  His diagnosis at that time was major depressive disorder, severe, with suicidal features, and exacerbation of combat-related PTSD.  He was assigned a GAF score of 25.

The Veteran was hospitalized from May 2010 to June 2010 for his PTSD and major depression.  

The Veteran was afforded his most recent VA examination in July 2010.  At that time, he was assigned a GAF score of 40, which the examiner noted was reflective of his symptoms during the past year.

In a September 2010 rating decision, the RO granted a temporary 100 percent evaluation from May 20, 2010 to July 1, 2010.  The 30 percent evaluation was continued effective July 1, 2010.

In a subsequently issued September 2010 rating decision, the RO granted a 100 percent rating for the Veteran's service-connected PTSD, effective March 25, 2010.

During his July 2011 Video Conference hearing, the Veteran testified that he was suspended numerous times from his job for being argumentative and outbursts of anger, and that the only reason he was not fired was because he had the support of his union.  He also reported that sometime in 2004 or 2005, prior to 2006, his employer required him to attend anger management.  He testified that he retired in March 2006 and had not had steady employment since then.  He also reported that he had experienced suicidal ideation prior to his initial PTSD examination in July 2008.  The Veteran also testified that from 2008 to 2010, he still struggled with anger issues, although he was able to control his physical actions, and that he still experienced occasional suicidal ideation.  He and his wife also reported that he was more socially isolated.  The Veteran also reported that he had not been able to maintain employment between 2008 and 2010.  He noted that he had a brief two-week period of employment doing restoration work on a place that had fire and water damage, but that he was fired for being outspoken and disagreeable with his employer.  He also testified that he had been removed from a volunteer search and rescue team for challenging authority.  The Veteran's wife testified that she and the Veteran experienced marital difficulties since 2002, and that they had a lot of issues in 2007 and 2008, including with their son.  She testified further that the Veteran was suicidal from 2008 to 2010.

Analysis

The evidence of record shows that the Veteran has deficiencies in work, family relations, mood, thinking and judgment.  These deficiencies are exhibited in symptoms which include impaired impulse control in the form of unprovoked irritability, severe anger management issues with uncontrolled temper and frequent outbursts of anger, and episodes of verbal abuse, but no violent episodes; near-continuous depression and consistent feelings of anxiety and panic; suicidal ideation; difficulty adapting to stressful circumstances, such as work, and an inability to establish and maintain effective relationships.

As noted above, the Veteran has reported that he retired in March 2006, essentially to avoid being fired, due to his uncontrolled irritability and anger management issues brought on by his PTSD.  The employment records discussed above substantiate his reports and show that he was suspended and threatened with termination due to his volatile and aggressive behavior and his inability to work well with his peers and management.  

The evidence noted above also shows that the Veteran has not been able to sustain a stable relationship with anyone besides his second wife of approximately six years, and their relationship has been very strained as a result of the Veteran's inability to communicate effectively, social withdrawal and depression, and again his uncontrolled anger.  The record specifically indicates that he has a dysfunctional relationship with his son, whom he has threatened to physically harm.  

The evidence of record also shows that the Veteran has been consistently noted to be severely depressed, for which he has been prescribed medication, and he has been diagnosed with major depressive disorder, which the July 2010 VA examiner attributed to his PTSD.  The Veteran has also consistently complained of anxiety and panic attacks, as well as irritability and he has occasionally reported feelings of low self-worth.  He has also consistently reported nightmares, flashbacks and intrusive memories.  The Veteran has also admitted to thoughts of harming people at work and his wife reported that he had threatened to kill people he perceived to be a threat.  Also, as noted above, during VA treatment on March 8, 2010, the Veteran reported feeling out of control, panic attacks, uncontrolled weeping, and frequent irritation and anger.  His mood was noted to be depressed and anxious with some irritability.  Approximately two weeks later, the Veteran reported during VA treatment that he was not sure that he could stay in control of himself, and  on mental status examination, he appeared depressed, had difficulty concentrating on the conversation, expressed hopelessness and guilt, and was tearful.  He also admitted to thoughts of suicide again, as well as thoughts of physically harming his son.

The Board also finds that given his occupational difficulties, his anger and irritability issues, his inability to follow directions from superiors, his intrusive memories, and his more recent difficulties with concentration, it is likely that the Veteran would also have difficulty attempting schooling.

The Board notes that the Veteran was assigned a GAF score of 55 during his VA examination in July 2008, which the examiner indicated was reflective of his symptoms for the preceding year.  A score of 55 is indicative of moderate symptoms.  However, the record indicates that the Veteran has primarily received GAF scores between 25 and 45, indicative of the more significant symptoms and serious impairment he was reporting and displaying.  Even during his most recent VA examination in July 2010, the Veteran was noted to have serious symptoms which only warranted a GAF score of 40, which the examiner noted was reflective of the Veteran's level of functioning for the entire prior year leading up to the examination.  Furthermore, the Board notes that if the Veteran's GAF score during his emergency room visit on March 25, 2010 was only 25, it is likely that it was not much higher than that in the days leading up to the appointment.

Although the Veteran has demonstrates some social functioning, the reported deficiencies in most of the areas needed for a 70 percent rating, the findings with regard to occupational functioning, the hearing testimony, and the GAF scores, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating from May 30, 2008 to March 25, 2010.

The evidence does not show that the Veteran had total occupational and social impairment.  In this regard, as noted, the Veteran has maintained his marriage for the past six years and attempted volunteer work with the general public.  Accordingly, the evidence is against a rating in excess of 70 percent.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In a June 2008 statement, the Veteran claimed that he had been suspended from his job for three days and almost fired due to unprovoked anger outbursts.  During his July 2008 VA examination, the Veteran reported that he had been unemployed since March 2006.  He claimed that he had retired after 34 years of employment with the same company because of problems with anger management, including an inability to control his temper, anger outbursts, and verbal threats of violence, related to his PTSD.  In his February 2009 notice of disagreement, he reported that he had anger management issues and problems with peers and management at work and contemplated destroying the plant.  He claimed that he retired before he did something stupid.  In an October 2009 VA Form 21-4192, his former employer reported that he retired " prior to age 55 considered Retirement - Early", in March 2006.  The Board observes that the Veteran would have been over 55 in March 2006 so infers that the employers reference to prior to age 55 refers to the early characterization of the Veteran's retirement rather than his actual age.  The Veteran also reported during VA outpatient treatment from February 2009 to March 2010 that his anger management issues at work, his unprovoked irritability, and his inability to take directions from authority figures or to work cooperatively with his peers, caused him to take an early retirement to avoid being fired.  Furthermore, during his July 2011 hearing, the Veteran testified that he was still unemployed, and that his PTSD, which caused him to be very outspoken and disagreeable with employers, and to challenge authority prevented him from maintaining any gainful employment or even volunteer work.  The July 2010 VA examiner opined that due to his history of suicidal ideation, the Veteran was not likely to be seen as employable by anyone aware of his history.  During his July 2011 Travel Board Hearing, the Veteran testified that he was not working and had not worked since approximately March 2006.  

The Board is granting a 70 percent rating for PTSD, effective May 30, 2008, the date of his claim for service connection.  Therefore, the Veteran met the percentage requirements for a TDIU as of that date.  The Veteran has reported throughout the pendency of this appeal that he has been unemployable due to his PTSD since March 2006.  However, the Veteran's claim for TDIU arose at the same time or after the claim for service connection for PTSD.  Specifically, he did not file a claim for service connection for PTSD until May 30, 2008, and he first reported that his PTSD symptoms caused him problems with employment in a June 2008 statement, filed in conjunction with his May 2008 claim.  Hence there was no period prior to the grant of the 70 percent rating when a TDIU would be for consideration.  

Unless otherwise specified, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  See also Rice v. Shinseki, supra (concluding that the Board erred in analyzing an earlier effective date for a TDIU under 38 C.F.R. § 3.400 (o) when an initial disability rating was on appeal).

The evidence is to the effect that the Veteran's service-connected PTSD rendered him unemployable during the entire period since the effective date of the grant of service connection for PTSD, and receipt of the claim for TDIU.  The appeal is, to this extent, granted.

A TDIU; is for consideration where a Veteran's service connected disabilities are rated less than 100 percent.  38 C.F.R. § 4.16.  When a 100 percent rating has been granted, it is not permissible to consider entitlement to TDIU.  Green v. West, 11 Vet. App. 472 (1998).  

In light of the grant of a 100 percent rating for PTSD effective March 25, 2010, the issue of entitlement to TDIU from March 25, 2010 is moot.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the RO assisted the Veteran in substantiating his claim by affording him VA examinations in July 2008 and July 2010, and there is no evidence or contention that there has been a change in the disability since the last examination in July 2010.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


ORDER

A 70 percent rating for PTSD is granted from May 30, 2008 to March 25, 2010.

A TDIU is granted from May 30, 2008 to March 25, 2010.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


